Citation Nr: 9908091	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for keloid scars 
about the chest and right thigh.  

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for chronic 
headaches, probably secondary to muscle tension. 

4.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for bursitis of the 
left shoulder.

5.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for probable 
osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1981 and from December 1981 to September 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied the veteran's claim for entitlement to 
service connection for sinusitis, and established service 
connection for keloid scars about the chest and right thigh, 
chronic headaches, probably secondary to muscle tension, 
bursitis of the left shoulder, and probable osteochondritis 
dissecans of the left knee.  All three disabilities were 
rated as noncompensable from September 7, 1989.  A notice of 
disagreement was received in July 1991.  A statement of the 
case was issued in August 1991.  A substantive appeal was 
received from the veteran in September 1991.  A hearing was 
held before a member of the Board in Washington, D.C. in 
January 1999. 

During the course of this appeal, 10 percent disability 
evaluations were assigned for the service-connected probable 
osteochondritis dissecans of the left knee and for the 
bursitis of the left shoulder, effective from September 1989.  

The claim with respect to the veteran's dissatisfaction with 
the initial rating assigned for the service-connected chronic 
headaches, probably secondary to muscle tension, will be 
addressed below; all other claims in appellate status and 
noted above, however, will be addressed in the REMAND portion 
of this decision. 

Finally, the Board notes that the veteran also perfected an 
appeal with respect to the RO's May 1991 denial of his claim 
for service connection for glaucoma, and with respect to the 
initial rating assigned following the grant of service 
connection for tinea pedis, right foot.  However, during the 
January 1999 hearing in Washington, D.C., the veteran 
withdrew this appeal.  See 38 C.F.R. § 20.204 (1998) (the 
transcript of the hearing meets the requirements for such 
withdrawal). 


FINDING OF FACT

The veteran's service-connected chronic headaches, probably 
secondary to muscle tension, are manifested by headaches that 
occur at least once a month from the beginning of the appeal 
period, and which impair him functionally.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for the veteran's service connected chronic headaches, 
probably secondary to muscle tension are met, from the 
beginning of the appeal period.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for chronic headaches, probably 
secondary to muscle tension, is warranted.  The Board finds 
that the veteran has submitted evidence that is sufficient to 
justify a belief that this claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v Derwinski, 1 Vet. 
App. 78 (1990); Proscelle v. Derwinski, 2 Vet.  App. 629 
(1992).  All relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied. Id.

In the currently appealed May 1991 rating decision, service 
connection was established for chronic headaches, probably 
secondary to muscle tension, based on a review of the 
veteran's service medical records which showed that he 
complained of headaches in July 1982, and that a neurology 
consult later that year (in November 1982) showed that he 
suffered from headaches, not neurologic in origin.  The Board 
notes that in October 1992 he was seen with possible 
migraines, and that a three month history of headaches was 
noted in December 1982.  Further, the RO noted that these 
records indicated that another neurology consultation in 1985 
showed that the veteran suffered from tension or tension 
vascular headaches, and that a third consultation in 1988 
showed that he suffered from benign headaches that were 
chronic and recurrent. 

Based on the contemporaneous evidence of record, which will 
be discussed below, a noncompensable evaluation was assigned 
from September 7, 1989, the day after the veteran separated 
from service.  See 38 C.F.R. § 3.400(b)(2)(i) (1998). 

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that 8 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

With respect to this claim, the relevant evidence of record 
includes VA outpatient treatment records and VA examination 
reports, as well as the veteran's testimony given during a 
January 1999 hearing before a member of the Board in 
Washington, D.C.   

A VA examination was accomplished in October 1990, the report 
of which indicates that the veteran gave a history of 
suffering from generalized headaches that last several days 
to weeks and which occur "many" times a year.  At the time, 
he was diagnosed with chronic headaches, probably secondary 
to muscle tension.  

In September 1991 the veteran was admitted to the VA Medical 
Center in Washington, D.C. complaining of a severe headache, 
at which time he related a fourteen year history of 
headaches.  While hospitalized, it was felt that the veteran 
had a headache without any focal neurological deficits.  His 
headache improved and he was discharged in early October 
1991.  Outpatient treatment records documenting follow-up 
treatment indicate that the veteran continued to complain of 
headaches, including in November and December 1991, and 
January and February 1992.  

Another VA examination was accomplished in October 1995, the 
report of which indicates that the veteran gave a history of 
suffering from headaches since 1985 or 1986, which could last 
up to one to two days and occur every four to six weeks.  The 
veteran noted during this examination that these headaches 
were not accompanied by visual changes but were occasionally 
accompanied by nausea.  As a result of this examination, the 
veteran was again diagnosed with chronic headaches, probably 
secondary to muscle tension.  

During the January 1999 hearing, the veteran testified that 
he develops a headache "once or twice" a month, and that 
they last 30 to 45 minutes if he takes medication.  He stated 
that during such attacks he is not functional.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4. Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (1998).  

As noted above the veteran's service connected chronic 
headaches, probably secondary to muscle tension have been 
rated as noncompensable since September 7, 1989, that date 
representing the day after he separated from service.  This 
disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1998) (migraine headaches) by analogy.  38 C.F.R. 
§ 4.20 (1998).  A 10 percent evaluation is warranted for 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months; a 30 percent 
rating is warranted for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; and a 50 percent is warranted for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Taking into account the medical evidence set out above, and 
resolving all doubt in favor of the veteran, the Board finds 
that a 30 percent disability evaluation is warranted for the 
veteran's service-connected chronic headaches, probably 
secondary to muscle tension.  

The Board finds that the veteran's consistent complaints of 
headaches in October 1990, several treatments in 1991 and 
1992, and history related by him during the October 1995 VA 
examination and during the January 1999 hearing, support a 
belief that he incurs headaches at least once a month, and 
that these headaches impair him functionally.  

The Board notes that consideration was given to a 50 percent 
disability evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1998), however, the evidence does not demonstrate 
that the veteran's headaches are characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, as would be 
necessary for such a rating under that code.  

The Board has reviewed the entire record and finds that a 30 
percent evaluation under Diagnostic Code 8100 reflects the 
most disabling the chronic headaches, probably secondary to 
muscle tension, have been since the veteran filed his claim 
for service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that a staged rating 
is not warranted. Fenderson, supra.


ORDER

Entitlement to a 30 percent rating for chronic headaches, 
probably secondary to muscle tension from the beginning of 
the appeal period, is granted.


REMAND

I.  Dissatisfaction With Initial Ratings After The Grant Of 
Service Connection

The veteran and his representative contend that disability 
evaluations higher than those initially assigned following 
the grant of service connection for bursitis of the left 
shoulder, probable osteochondritis dissecans of the left 
knee, and keloid scars about the chest and right thigh are 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy; Proscelle.  Therefore, VA has a duty to assist him in 
the development of facts pertinent to his claims.  Id.


a.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for probable 
osteochondritis dissecans of the left knee.

The Board notes that the service-connected probable 
osteochondritis dissecans of the left knee is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which contemplates slight disability of the knee 
(recurrent subluxation or lateral instability of the knee); a 
20 percent rating is warranted when such disability is shown 
to be moderate.  

In addition, applicable regulation provides that the 
veteran's knee disability may be rated on the basis of 
limitation of motion under Diagnostic Codes 5260 or 5261 
(1998).  A 10 percent evaluation requires that flexion be 
limited to 45 degrees or extension limited to 10 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees or extension 15 degrees.  The Board points out that 
some limitation of left knee motion is documented in the 
report of the most recent VA examination which was conducted 
in October 1995.  

The Board further notes that e 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee should 
be considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet.  App. 7 (1996).  

The Board notes that a VA examination was scheduled to take 
place in September 1997 in order to ascertain the extent of 
the veteran's left knee disability, and the examiner was 
asked to document such findings as functional loss, including 
due to pain, among other things, consistent with the dictates 
of DeLuca.  However, it appears that the RO was unable to 
notify the veteran of the examination, as he no longer 
resided at the address then of record.  As the veteran 
subsequently provided his current address during the recent 
January 1999 hearing, another examination should be 
scheduled. 

Finally, it is noted that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, has indicated that where 
a veteran has service connected arthritis of the knee and 
instability rated under diagnostic codes 5003 (degenerative 
arthritis) and 5257 they may, under certain circumstances, be 
rated separately. See also VAOPGCPREC 9-98 (August 14, 1998).  
This opinion should be considered by the RO in readjudicating 
this claim, if in order.  


b. Dissatisfaction with the initial rating assigned following 
the grant of service connection for bursitis of the left 
shoulder.

The veteran's bursitis of the left shoulder is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (1998).  Under this code, bursitis is to 
be rated on limitation of motion of the affected part as 
degenerative arthritis.  In this regard, the Board points out 
that under Diagnostic Code 5003, degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability under that code, the 
shoulder is considered to be a major joint. 38 C.F.R. § 4.45 
(1998).

The Board also points out that this disability could also be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) 
(i.e. "the appropriate code"); a compensable rating under 
this code (minimum 20 percent) contemplates limitation of 
motion of the arm at the shoulder level.

In scheduling the September 1997 VA examination (which, as 
noted, ultimately did not take place), it was also requested 
by the RO that the extent of the veteran's left shoulder 
bursitis be ascertained, consistent with the dictates of 
DeLuca.  Another examination of the left shoulder should be 
conducted (such an examination was previously scheduled along 
with the knee examination noted above).

Further, the Board notes that during the January 1999 
hearing, the veteran indicated that he had recently received 
treatment for his left shoulder at a Kaiser Permanente 
facility (it is not clear from the testimony if he received 
treatment for the knee).  The Board finds that as medical 
evidence from Kaiser Permanente is not currently of record 
and might be relevant to and probative of the veteran's 
claims on appeal, they should be associated with the file.  


c.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for keloid scars 
about the chest and right thigh.

The Board notes that the veteran's service connected keloid 
scars about the chest and right thigh are rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), which contemplates superficial scars that are tender 
or painful on objective demonstration.  

It is noted that these keloid scars were apparently the 
result of burns suffered in service (this is noted in a April 
1983 service medical record as well as subsequent records).  
As such, this disability could also be rated 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 or 7802 (1998), for scars 
resulting from third degree or second degree burns, 
respectively.  Under Diagnostic Code 7801, a 20 percent 
disability evaluation is warranted for third degree burn 
scars whose areas exceed 12 square inches.  

However, there is no indication in the medical evidence 
regarding what type of burns were incurred by the veteran 
which (apparently) ultimately resulted in the keloid scars 
about the chest and right thigh.  As such, the Board is of 
the opinion that a VA dermatologic examination should be 
accomplished.

Further, the Board notes that during the January 1999 
hearing, the veteran also indicated that he may have received 
treatment for his keloid scars at a Kaiser Permanente 
facility.  This possible evidence from Kaiser Permanente is 
not currently of record and might be relevant to and 
probative of the veteran's claims on appeal, and as such, 
should also be associated with the file.


II.  Entitlement to service connection for sinusitis.

Finally, the veteran and his representative contend that 
service connection is warranted for sinusitis.  The service 
medical records reflect that the veteran was treated on 
several occasions for sinus difficulty, and that a diagnosis 
of sinusitis (albeit "resolved" sinusitis) was documented 
on at least one occasion, in October 1986.  Although there is 
no medical evidence of record indicating that the veteran 
currently suffers from sinusitis, he did testify during the 
January 1999 hearing that he has received treatment for 
sinusitis at Kaiser Permanente facilities.  The Board is of 
the opinion that such records should be associated with the 
claims folder prior to further appellate adjudication.  


Conclusion

In light of all of the above, further development of these 
claims is necessary.  With respect to the claims regarding 
the evaluations initially assigned for service-connected 
disabilities, the Board points out that as noted above, the 
Court recently stated that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that 
ratings" as enunciated by the Court in the Fenderson case.  

This matter is REMANDED to the RO for the following action:


1.  The RO should take the appropriate 
steps (to include contacting the veteran 
and having him furnish the necessary 
releases) to associate with the claims 
folder medical records from Kaiser 
Permanente. 

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file. 

3.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
left knee and left shoulder disabilities.  
All indicated special studies and tests 
should be undertaken. The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination. 

The examiner should specifically state 
whether the veteran has arthritis of the 
left knee joint or instability of the 
left knee.  For both disabilities the 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion.  The 
examiner should also be asked to 
determine whether the knee or shoulder 
exhibits weakened movement, excess 
fatigability, instability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee or 
left shoulder is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

4.  The RO should schedule the veteran 
for a VA dermatologic examination in 
order to determine the nature and extent 
of his keloid scars about the chest and 
right thigh and right shoulder.  The 
examiner should specifically opine, to 
the extent possible, as to whether these 
scars resulted from second or third 
degree burns, were the result of less 
severe burns, or did not result from 
burns.  

5 a.  The RO should then readjudicate the 
veteran's claims for higher initial 
evaluations for the service-connected 
probable osteochondritis dissecans of the 
left knee, bursitis of the left shoulder, 
and keloid scars about the chest and 
right thigh.  

- For the left knee and left shoulder 
claims, consideration should be given to, 
among other things, DeLuca, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5019, 
5201, 5257, 5260, and 5261, and 
VAOPGCPREC 23-97.  

- For the claim involving keloid scars, 
the RO should state for the record 
whether the veteran is service-connected 
for keloid scar of the right shoulder 
and, if not, the veteran should be 
notified and furnished appellate rights.  
In evaluating the service-connected 
keloid scars consideration should be 
given to, among other things, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, and 
7804.  

- Consideration should also be given to 
the application of "staged ratings" as 
enunciated in Fenderson.  

b.  The RO should also readjudicate the 
veteran's claim for entitlement to 
service connection for sinusitis.

6.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review. No action is required by him until 
he receives further notice. The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


